internal_revenue_service appeals_office elm street suite cincinnati oh release number release date date date a b cc certified mail department of the treasury taxpayer_identification_number e person to contact tel fax tax period ending uil it is determined that you do not qualify as dear this is our final adverse determination regarding your request for recognition of exempt status under sec_501 of the internal_revenue_code the code’ exempt from federal_income_tax under sec_501 of the code effective date the date of your incorporation in the state of d our adverse determination was made for the following reason s your proposed activities will result in the net_earnings of your organization substantially benefitting a related for-profit corporation its officers and shareholders because more than an insubstantial part of your proposed activities result in private benefit to the related corporation its officers and shareholders you are not operated exclusively for exempt purposes described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code to file federal_income_tax returns on forms you are required heading of this letter and for all tax years thereafter file your return with the ap revenue service_center per the instructions of the return for further instructions forms please visit www irs gov for the tax periods stated in the propriate internal and information atory judgment under the e united_states district_court for the district of tax returns and assessments of any taxes due will not be delayed should a petition t be filed under sec_7428 of the code frocessing of income for declaratory judgmen if you decide to contest this determination you may file an action for declar of sec_7428 of the code in one of the following three venues united_states tax_court provision sec_2 the united_states court of federal claims or th columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write d c see also publication to the united_states tax_court second street n w washington you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file petition in a united_states court the taxpayer_advocate can however see that a tax matters pt and proper handling if you want that may not have been resolved through normal channels get prom ntact the taxpayer_advocate for the irs office that issued this taxpayer_advocate assistance please co letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager karen a skinder enclosure publication department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend b officer c officer n related for-profit o state p date s country t country contact person identification_number contact number fax number employer_identification_number uil dear applicant we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this letter supersedes our letter dated date and incorporates your protest as well as the service’s response to your protest issues do you qualify for exemption under sec_501 of the code no for the reasons outlined below facts the evidence submitted indicates tha articles of incorporation state the pu food supply provide guidance and fun assist with hunger programs and educate on proper nutrition t you were incorporated in the state of oonp your rpose of the corporation is to stabilize world wide organic ding for worldwide food safety programs to build schools in less advantage countries letter cg catalog number 47630w your purpose is providing harvest based financing through program ts to provide guidance and funding for worldwide food safety programs to your bylaws state related invesimen provide funding for education an communities your bylaws also state that membership shall consist only of the members of the board_of directors your board_of directors consists of b and c d nutrition programs and facilities in under privileged -profit corporation who is a supplier of _ you are associated with n for the us market b is chief_executive_officer and majority stockholder of n officer of n you and n heve shared resources limited to office space personnel and other common resources for which n pays you and n will have separate and distinct accounting_records and bank accounts you will be advertised by a link on n's internet website c is chief financial ingredients in based farming or providing of a harvest based loan program which provides financing to your activities consist primarily foods in third world countries your harvest based loan program farmers and growers of will be made available to suppliers farmers and co-ops that are attempting to convert land into ‘food supplies to the united_states this working compliance grow capital will allow the farmers to bring their land and equipment into crops harvest crops and process the harvested materials to meet united_states food safety standards in addition you will help in designing food processing facilities to allow growers to build a facility that complies with us food handling standards this will allow stabilization in the foods in the us market you state that suppliers of food products supply and pricing of in the us are reluctant to create products with an unstable supply and price points _ d will not qualify for traditional financing nor do they have enough credit recipients selecte uture products you indicate you will target at- available due to a lack of lending ability against f income communities which will generally have risk under-developed under-privileged and low- a high percentage of minorities and very high crime rates recipients are selected on the basis of awareness and need you state the grower will be required to complete a standard commercial credit application and provide personal financial statements a grant proposal will be required of all recipients of grants or loan funds use of funds must fall within your allowable uses according to your mission you will make periodic site visits during construction phases as well as follow up visits to ensure food safety and training programs are being adhered to a complete budget and final report of use of funds will be required of all recipients ans will be collateralized by a secured supply contract with purchase the harvest based lo guarantees with n to reduce risk to you the recipient of product shipments to n who in turn directs payment for the loans with proper interest to you after the loan is paid n will continue to receive product shipments from recipients and recipients receive additional payments from n for the remainder of the contract period the harvest based loans and purchase contracts are generally for one crop year after the loan and interest is repaid the relationship between you and the recipient is complete you also indicated that it is likely the recipients will continue their relationships with n for future contract s will repay loans and interest in the form n will continue to make payments to you until the loan amount plus interest is paid in full periods letter cg catalog number 47630w ho - was based on the interest the rate of due to recognized additional risk involved farmers in s and t recipients received you stated you have loaned funds to farmers at conventional financing rate plus a premiumof you have successfully funded two contracts to date to advanced funds to support their farming operations and provided a significant supply to the united_states through their purchase contracts with n loan recipients can repay the loan by means other than the purchase contract with n however the purchase contract is an obligation between the recipient and n which will represent an entire crop season you state the price of goods is based on the purchase contract pre-negotiated between n and the farmer that will contain the agreed upon quantities of product as well as the purchase_price after n receives the product they will mark up the products and sell them the mark up is based on market conditions and profit is generated to n n will issue a purchase order to the farmer food youretain g investors to earn a return on you will raise funds by offering an investment fund allowin oan funds to you those providing investment individuals and corporations will be sought to while simultaneously investing their funds can then participate in a socially responsible program holdings in an account that provides a return on investment investors will be repaid their initial the difference investment plus interest you will offer investors a return of of - and you maintain a portion of the proceeds for use in your mission to build schools provide nutrition education and fund hunger programs it is possible that investors may have a relationship with you or n as customers or staff may want to invest money to earn a return and support a cause they believe in but board members will be precluded from participating in this program you stated that you will follow the rules of the securities exchange commission invested funds will not be considered donations and will be segregated from doneted funds you will also accept donations and grants from charitable organizations foundations individuals corporations and the government your expenses consist primarily of interest to note holders facility consultants inspections and in addition you also have expenses budgeted for food and seed retention programs in travel south america and school building programs law sec_501 provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual a of the income_tax regulations states that in order to be exempt as f the purposes specified in such section if sec_1 c - an organization described in sec_5' organized and operated exclusively for one or more o an organization fails to meet either the organizational_test or the operational te exempt c of the code an organization must be both st itis not letter cg catalog number 47630w for one or more exempt purposes only if of the income_tax regulations provides that an organization will be it engages primarily sec_1_501_c_3_-1 regarded as ‘operated exclusively’ in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized and opereted exclusively for educational_purposes unless it serves a public rather it must not be operated for the benefit of designated individuals or the than a private interest persons who created it revrul_74_587 cb describes é nonprofit organization formed to relieve poverty ce reduce neighborhood tensions and combat community deterioration eliminate prejudi through a program of financial assistance in t purchase of equity interests in various busines exempt under sec_501 of the code in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 c that an organization be opereted exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in 71_tc_1067 the tax_court held that an organization that was essentially controlled by a separate commercial entity was operated for a substantial non-exempt purpose where it promoted a body of knowledge owned by that commercial entity whether the agreements between the parties reflected an arm’s length negotiation was irrelevant to the analysis relevant factors included that the for-profit entity through contractual arrangements exerted considerable control_over the franchisee’s activities in matters such as fees training scheduling and management that the for-profit entity's existence depended on the tax-exempt status of the franchisee and that it was thus trading on the letter’s exempt status and that the for-profit entity benefited substantially from the franchisee’s activities s enterprises in economically depressed areas is he form of low-cost or long-term loans to or the v commissioner tcmemo_1989_36 the n in international postgraduate medical foundatio tion under sec_501 of the code of a tax_court considered the qualification for exemp the petitioner had nonprofit corporation that conducted continuing medical education tours mr helin who was a shareholder and the president of h c tours a for profit three trustees mr regan an attorney and a third director who was ill and did not participate travel agency mr helin served as executive director the petitioner used h c tours exclusively for all travel the there is no evidence that the petitioner ever sought a competitive bid arrangements court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that letter cg catalog number 47630w when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes application of law you are not described in sec_501 of the code because you are not operated exclusively for religious charitable or other purposes specified in the statute and your net_earnings inure to the benefit of private individuals although you meet the organizetional test you do not satisfy the requirements of sec_1_501_c_3_-1 of the income_tax regulations because you do not meet the operational_test you are not operated exclusively for one or more exempt purposes as set forth in sec_1_501_c_3_-1 of the regulations because your net_earnings inure to the benefit of n and therefore n’s shareholders the facts show that your officers b and c are also officers of n as a result of your loans n is receiving a purchase contract and b is n’s majority shareholder n has an interest in making sure through site visits with the farmer for the entire crop year that crops are produced in the right quantity and quality to satisfy the demands of n's customers n pays you for supplies received then marks up the price of the supplies and sells n retains the profit from this mark up thus as a result of n's them to outside parties relationship with you n receives the benefit of increasing their supplies which results in increased income to n and n's shareholders this situation leads to inurement of earnings accruing to b and c through n you are also not serving exclusively exempt purposes as described in sec_1 c - c of the regulations because your net_earnings inure to the benefit of private investors this is evidenced by the fact that you have individuals and corporations loan money to you and in return you will pay them a return on their investment thus investors are able to earn profit through you which is a private benefit to the investor you are not operating exclusively for educational_purposes as described in sec_1 c - d ii of the income_tax regulations because you serve private interests including benefiting the persons who created you you explain that n needs crops to satisfy demands from customers you state your activities will increase the availability of which are currently in short supply allowing market stabilization in supply and is a supplier of developing and financing potential suppliers of supply and pricing since your board members are officers of n they also benefit substantially from you goods in the us n benefits substantially from your activity of finding goods and from a stabilized market foods pricing since n anization described in revrul_74_587 cb in that you relieve you are like the org poverty and combat community deterioration through have the charitable purpose of relieving poverty and c also have the substantial non-exempt purposes of furt low-cost or long-term loans while you do ombating community deterioration you hering the private interests of your board letter cg catalog number 47630w members b and c through their corporation n and providing private benefit to your investors you ere like 326_us_279 in that you ere not operated exclusively for exempt purposes you are substantially involved in furthering the private interests of your board members b and c and their like the organization in the court case this single corporation n as well as your investors nonexempt purpose destroys your claim for exemption under sec_501 of the code you ere similar to 71_tc_1067 because you use the nonprofit as an instrument your board members b end to further your for-profit business you are controlled by n through c nis able to use you to locate and develop potential suppliers of goods to further their for-profit business thus benefitting substantially even though still receives the private benefit of loans and purchase contracts are based on market rates n goods n also receives the benefit an increased stabilized base of of not having to compete with other similar for-profits for the business received by the recipients of your loans the fact that the recipients of your loans are required to contract with n substantiate this you are similar to the corporation described in international postgraduate medical foundation v commissioner tcmemo_1989_36 because n and by extension b and c benefit substantially from the manner in which your activities are carried on this court case your board members are also principles of a related for-profit company n also like the court case é competitive bid process is not used in conducting your activities the fact that the recipients of your loans are required to contract with n substantiates this and shows that n receives substantial private benefit because of your activities like the organization in of _ applicant’s position you state that your loans will be to individuals in undeveloped low-income communities who are unable to obtain financing through traditional sources by providing financing you will operate for the charitable purpose of helping these at-risk individuals improve their financial position and increase the quality and quantity of nutritious food available in low-income areas in addition you state that you will operate for educational_purposes by building schools and providing educational programs about nutrition you also state that n stands to gain no benefit from their position as the holder of the purchase t you state this is because n is contracting with the supplier to purchase their crops at contrac n will direct payments to you until the loan is fair_market_value and the crops are then delive arrangements that benefit satisfied and the collateral is released n will have no other special the company red service response to applicant's position although your loan program does have some charitable factors including providing financing to at-risk individuals in low income communities not eligible for traditional financing you also your operations result in substantial private provide substantial private benefit to individuals benefit to b and c through n even if the contracts between n and the recipients of your loans letter cg catalog number 47630w are at fair_market_value n is receiving substantial private benefit because they are receiving increased business and revenue és é result of your activities without you and your loans to the farmers n would not receive the benefit of the increased revenue made as a result of the contracts with the farmers this shows that substantial part of your program results in private ére officers and shareholders of n and also members of your benefit to n since b and c board_of directors this also constitutes inurement applicant’s protest you submitted a protest which included three changes first you describe the elimination of the investor part of the loan program second you have solicited new board members from the -food community to replace b and c as directors third you proposed to local and amend your operating statement to prohibit any officers employers or shareholders of n to serve on your board_of directors transactions can be for any direct or indirect benefit of n its shareholders or officers or family members in addition this amendment will state that none of your service response to applicant’s protest first the elimination of the investor part of the loan program will eliminate the private benefit to the outside investors however n and b and c will still receive substantial private benefit through its relationship with you the elimination of this program does not alleviate n’s benefit of increased suppliers increased supplies and any resulting revenues second the changing of your board_of directors to individuals unrelated to n does not eliminate the substantial private benefit being received by n through your operations even considering the board changes you still are not operating exclusively for purposes as described in sec_1_501_c_3_-1 ii of the income_tax regulations because you serve private interests of both n and b and c the persons who created you your operations will allow n to use your funding to locate and develop potential suppliers of goods limit their risk exposure stabilize market supply and pricing and increase revenues through sales even with an unrelated board the substantial private benefit to n and n's officers and shareholders b and c is still present third your proposal to amend your operating statement will not eliminate the substantial private benefit to n and n's officers and shareholders though these policies have not yet been adopted if they were adopted they would not be sufficient to fix the private benefit that occurs as a result of your operations simply having a policy stating that none of your activities will benefit n its shareholders officers or family members does not prevent the activities which result in private benefit from occurring it remains that n and n’s officers and shareholders b and c will benefit from your operations with or without this policy therefore after considering the of your programs result in substantial private benefit to na and c this substantial private benefit is a substantial non precludes you from exemption under sec_501 c changes to your operations it remains that a substantial portion nd n's officers and shareholders b -exempt purpose and therefore letter cg catalog number 47630w conclusion is clear that your net_earnings benefit n and n’s officers based on the information provided it and shareholders b and c as é result we are not able to conclude that you are operated exclusively for public rether than private purposes despite any charitable and educational_purposes your activities may echieve you do not qualify for tax exemption because more than an insubstantial part of your operations result in private benefit to n and n’s officers and shareholders b and c accordingly you do not qualify for exemption under sec_501 of the code protest if you believe this determination is incorrect to protest you you heve the right to file must submit e statement of your views and fully explain your reesoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement end decide if the information effects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired s n o b o p the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury dec this appeal and in any accompanying schedules and statements knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement are that have examined the statement of facts presented in and to the best of my esentative submits the appeal a substitute declaration must be included tative prepared the appeal and accompanying documents and whether lf an organization's repr stating that the represen the representative knows personally accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal if you want representation revenue service may represent you during the appeal process during the appeal process you must file a proper power_of_attorney form_2848 power of that the statements of facts contained in the appeal and letter cg catalog number 47630w attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms énd publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within deys you will not be able to file a suit for declaratory_judgment in court becéuse the internal_revenue_service irs will consider the failure to appeal a sec_4 feilure to exhaust evailable administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest stetement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely robert s choi director exempt_organizations rulings agreements letter cg catalog number 47630w
